Title: To James Madison from James Maury, 20 July 1822
From: Maury, James
To: Madison, James


                
                    Dear Sir,
                    Liverpool 20 July 1822
                
                On the 24th Ulto I had the pleasure of presenting you a news paper, announcing the passage, in the Upper House, of a bill opening intercourse between the United States & the British Colonies in the vessells of each nation, which bill of course has become law.
                On the 2d instant I had the honor to receive your letter of the 23d May; and it is indeed with pleasure that I see you had preferred the home, to a foreign, Market for your Tobaccoe, because I am pretty sure we could not have done as well for you here.
                My eldest son, who was in the United States several years ago, lately returned thither; and should he happen to be in your part of the country, I hope he will have the opportunity of paying his respects to you: this poor fellow, from a very early period of life & during a great portion of it had

been so afflicted with nervous affections as to preclude the opportunities of improvement, of which he otherwise would have been availed: this, added to a certain timidity, makes him appear to great disadvantage; but he is amiable & good: if you meet with him, may I recommend him to your friendly notice?
                My son William hopes for the pleasure of revisiting you before long.
                I pray you, the ladies & Mr Todd to accept my best wishes & regards. I hope my antient friend your good venerable parent still is in the enjoyment of comfortable health. I am your obliged friend & faithful servant
                
                    James Maury
                
            